Case 1:18-cv-03202-DKC Document 48-20 Filed 07/22/20 Page 1 of 12




                EXHIBIT 20
         Case 1:18-cv-03202-DKC Document 48-20 Filed 07/22/20 Page 2 of 12

Forensic Document Examiners, Inc.
 May 15, 2020

 Avi T. Kamionski
 201 N. Charles Street, Suite 1202
 Baltimore, Maryland 21201

 RE: Signatures of Sgt. Garnell Green and Detective Mark E. Veney

 Dear Mr. Kamionski,

 At your request, we have examined and compared the signatures of Sgt. Garnell Green and Detective
 Mark E. Veney on the following documents. You have asked us to determine if the signatures on the
 document captioned as the Questioned Document were written by Sgt. Garnell Green and Detective
 Mark E. Veney. In addition, we were asked to evaluate whether the questioned document was a
 fabricated document.

 QUESTIONED DOCUMENT:

 Q-1:     Witness Report, Page 2 (793331) containing the questioned signatures of Sgt. Garnell Green
          and Det. Mark E. Veney, dated 12/10/02. Copy.

 DOCUMENTS FROM THE BALTIMORE POLICE DEPARTMENT HOMICIDE FILE:
       ***SAW ORIGINALS ON FEBRUARY 21, 2020 AT THE CENTRAL RECORDS OFFICE***

 K-1A: Baltimore Police Department Officer Report (793304) consisting of two pages containing the
       known signature of Sgt. Garnell Green on Page 1, dated 7/05/02. Copy.

 K-2A: Baltimore Police Department Officer Report (793306) consisting of two pages containing the
       known signature of Sgt. Garnell Green on Page 1, dated 7/05/02. Copy.

 K-3A: Baltimore Police Department Officer Report (793313) consisting of two pages containing the
       known signature of Sgt. Garnell Green on Page 1, dated 7/05/02. Copy.

 K-4A: Baltimore Police Department Officer Report (793331) consisting of two pages containing the
       known signature of Sgt. Garnell Green on Page 1, revise dated 7/05/02 changed from 7/03/02.
       Copy. (P2 is blank)

 K-5A: Baltimore Police Department Officer Report (793331) consisting of two pages containing the
       known signature of Sgt. Garnell Green on Page 1, dated 7/03/02. Copy. (P2 is blank)




 P. O Box 324                        Joppa, Maryland 21085            410-679-8257
 Fax    410-538-8548 www.forensicdocumentexaminers.com             VA 703-671-7347
       Case 1:18-cv-03202-DKC Document 48-20 Filed 07/22/20 Page 3 of 12
Avi T. Kamionski
May 15, 2020
Page 2 of 9

COPIES FROM THE STATE’S ATTORNEY’S OFFICE:

K-1B: Baltimore Police Department Officer Report (793304) consisting of two pages containing the
      known signature of Sgt. Garnell Green on Page 1, dated 7/05/02. Copy.

K-2B: Baltimore Police Department Officer Report (793306) consisting of two pages containing the
      known signature of Sgt. Garnell Green on Page 1, dated 7/05/02. Copy.

K-3B: Baltimore Police Department Officer Report (793313) consisting of two pages containing the
      known signature of Sgt. Garnell Green on Page 1, dated 7/05/02. Copy.

K-4B: Baltimore Police Department Officer Report (793331) consisting of three pages containing the
      known signature of Sgt. Garnell Green on Page 1 and Page 3, dated 7/03/02 & revised date
      07/05/02 respectively. Copy. (P2 is blank)

DOCUMENT FROM THE CENTRAL RECORDS OFFICE:
***SAW ORIGINAL ON FEBRUARY 21, 2020 AT THE CENTRAL RECORDS OFFICE***

K-4C: Baltimore Police Department Officer Report (793331) consisting of two pages containing the
      known signature of Sgt. Garnell Green on Page 1, revise dated 7/05/02. Copy. (P2 is blank)

EXEMPLARS OF SGT. GARNELL GREEN:

K-5:   CID – Homicide Progress Report containing the known signature of Sgt. Garnell Green, dated
       7/07/02. Original.

K-6:   Page 2 of letter from CID-Homicide containing the known signature of Sgt. Garnell Green,
       dated 7/09/02. Original.

K-7:   Page 2 of letter from CID-Homicide beginning “down the porch moaning” containing the
       known signature of Sgt. Garnell Green, dated 7/12/02. Copy.

K-8:   Page 2 of letter from CID-Homicide beginning “investigator spoke with Ms. Catherine Giddins-
       Curtis…” containing the known signature of Sgt. Garnell Green, dated 7/12/02. Copy.

K-9:   Page 3 of letter from CID-Homicide Conclusion containing the known signature of Sgt. Garnell
       Green, dated 7/28/02. Copy.

K-10: Page 2 of letter from CID-Homicide beginning “12 1724 Vacant” containing the known
      signature of Sgt. Garnell Green, dated 7/12/02. Copy.

K-11: Page 2 of letter from CID-Homicide containing the known signature of Sgt. Garnell Green,
      dated 7/27/02. Copy.

K-12: Page 2 of letter from CID-Homicide containing the known signature of Sgt. Garnell Green,
      dated 7/27/02. Copy.

                     Report of Katherine M. Koppenhaver and Diana J. Mears
       Case 1:18-cv-03202-DKC Document 48-20 Filed 07/22/20 Page 4 of 12
Avi T. Kamionski
May 15, 2020
Page 3 of 9


EXEMPLARS OF SGT. GARNELL GREEN (continued)

K-13: Page 2 of letter from CID-Homicide containing the known signature of Sgt. Garnell Green,
      dated 7/28/02. Copy.

K-14: CID Homicide Progress Report regarding Service of Grand Jury Subpoena containing the
      known signature of Sgt. Garnell Green, dated 7/24/02. Copy.

K-15: CID Homicide Progress Report regarding Interview of Lt. Melvin Hunter containing the known
      signature of Sgt. Garnell Green, dated 7/24/02. Copy.

K-16: CID Homicide Progress Report regarding Interview of Correctional Officer Wright containing
      the known signature of Sgt. Garnell Green, dated 7/24/02. Copy.

K-17: CID Homicide Progress Report regarding speaking to Sgt. Sewell containing the known
      signature of Sgt. Garnell Green, dated 8/09/02. Copy.

K-18: Page 2 of letter from CID-Homicide beginning “Your investigator has requested Grand Jury
      Summonses for the above individuals” containing the known signature of Sgt. Garnell Green,
      dated 8/09/02. Copy.

K-19: CID Homicide Progress Report regarding Service of Grand Jury Summons containing the
      known signature of Sgt. Garnell Green, dated 8/13/02. Copy.

K-20: Page 2 of letter from CID-Homicide beginning “1700 block Montpelier Street…” containing
      the known signature of Sgt. Garnell Green, dated 8/13/02. Copy.

K-21: CID Homicide Progress Report regarding Grand Jury Appearance of one Master Daimen
      Young containing the known signature of Sgt. Garnell Green, dated 8/13/02. Copy.

K-22: CID Homicide Progress Report regarding Grand Jury Appearance of one Daimen Young
      containing the known signature of Sgt. Garnell Green, dated 8/21/02. Copy.

K-23: CID Homicide Progress Report regarding contacting Lt. Chianca containing the known
      signature of Sgt. Garnell Green, dated 8/21/02. Copy.

K-24: Page 2 of letter from CID-Homicide beginning “Your investigator was unable to complete a
      full information sheet…” containing the known signature of Sgt. Garnell Green, dated 8/26/02.
      Copy.

K-25: Page 2 of letter from CID-Homicide beginning “home. Your investigator then left a business
      card….” containing the known signature of Sgt. Garnell Green, dated 9/11/02. Copy.




                     Report of Katherine M. Koppenhaver and Diana J. Mears
       Case 1:18-cv-03202-DKC Document 48-20 Filed 07/22/20 Page 5 of 12
Avi T. Kamionski
May 15, 2020
Page 4 of 9

EXEMPLARS OF SGT. GARNELL GREEN (continued)

K-26: CID Homicide Progress Report regarding requesting the assistance of the Homicide Operations
      Squad containing the known signature of Sgt. Garnell Green, dated 9/11/02. Copy.

K-27: CID Homicide Progress Report regarding speaking with Julie Rice containing the known
      signature of Sgt. Garnell Green, dated 9/12/02. Copy.

K-28: Page 2 of letter from CID-Homicide beginning “Mr. Booker was then shown a group of six B
      of I photographs” containing the known signature of Sgt. Garnell Green, dated 9/27/02. Copy.

K-29: CID-Homicide Progress Report containing the known signature of Sgt. Garnell Green, dated
      7/07/02. Copy. (aka V-1)

K-30: CID-Homicide Progress Report containing the known signature of Sgt. Garnell Green, dated
      6/03/02. Copy. (aka V-3)

K-31: CID-Homicide Progress Report consisting of two pages containing the known signature of Sgt.
      Garnell Green on Page 2, dated 6/03/02. Copy. (aka V-4)

K-32: CID-Homicide Progress Report consisting of two pages containing the known signature of Sgt.
      Garnell Green on Page 2, dated 6/02/02. Copy. (aka V-5)

K-33: CID-Homicide Progress Report containing the known signature of Sgt. Garnell Green, dated
      6/02/02. Copy. (aka V-7)

K-34: CID-Homicide Progress Report consisting of two pages containing the known signature of Sgt.
      Garnell Green on Page 2, dated 5/30/02. Copy. (aka V-8)

K-35: CID-Homicide Progress Report consisting of two pages containing the known signature of Sgt.
      Garnell Green on Page 2, dated 5/28/02. Copy. (aka V-9)

K-36: CID-Homicide Progress Report consisting of two pages containing the known signature of Sgt.
      Garnell Green on Page 2, dated 5/22/02. Copy. (aka V-10)

K-37: Baltimore Police Department Report (790319) pages containing the known signature of Sgt.
      Garnell Green, dated 5/11/02. (aka V-11)

EXEMPLARS OF MARK E. VENEY:

V-1:   CID-Homicide Progress Report containing the known signature of Detective Mark E. Veney,
       dated 7/07/02. Copy. (aka K-29)

V-2:   CID-Homicide Progress Report consisting of two pages containing the known signature of
       Detective Mark E. Veney on Page 2, dated 6/05/02. Copy.



                     Report of Katherine M. Koppenhaver and Diana J. Mears
       Case 1:18-cv-03202-DKC Document 48-20 Filed 07/22/20 Page 6 of 12
Avi T. Kamionski
May 15, 2020
Page 5 of 9

EXEMPLARS OF MARK E. VENEY (continued)

V-3:   CID-Homicide Progress Report containing the known signature of Detective Mark E. Veney,
       dated 6/03/02. Copy. (aka K-30)

V-4:   CID-Homicide Progress Report consisting of two pages containing the known signature of
       Detective Mark E. Veney on Page 2, dated 6/03/02. Copy. (aka K-31)

V-5:   CID-Homicide Progress Report consisting of two pages containing the known signature of
       Detective Mark E. Veney on Page 2, dated 6/02/02. Copy. (aka K-32)

V-6:   CID-Homicide Progress Report consisting of two pages containing the known signature of
       Detective Mark E. Veney on Page 2, dated 6/02/02. Copy.

V-7:   CID-Homicide Progress Report containing the known signature of Detective Mark E. Veney,
       dated 6/02/02. Copy. (aka K-33)

V-8:   CID-Homicide Progress Report consisting of two pages containing the known signature of
       Detective Mark E. Veney on Page 2, dated 5/30/02. Copy. (aka K-34)

V-9:   CID-Homicide Progress Report consisting of two pages containing the known signature of
       Detective Mark E. Veney on Page 2, dated 5/28/02. Copy. (aka K-35)

V-10: CID-Homicide Progress Report consisting of two pages containing the known signature of
      Detective Mark E. Veney on Page 2, dated 5/22/02. Copy. (aka K-36)

V-11: Baltimore Police Department Report (790319) pages containing the known signature of
      Detective Mark E. Veney, dated 5/11/02. (aka K-37)

EXEMPLARS OF GREGORY S. MACGILLIVARY:

M-1:   Homicide Unit Witness/Suspect Activity Log containing the known handwriting of Detective
       Gregory S. MacGillivary, not dated. Original.

M-2:   Police Department Baltimore, Maryland Information Sheet containing the known handwriting
       of Detective Gregory S. MacGillivary, dated 12/12/02. Original.

M-3:   Police Department Baltimore, Maryland Explanation of Rights containing the known
       handwriting of Detective Gregory S. MacGillivary, dated 12/12/02. Original.

M-4:   Police Department Baltimore, Maryland Information Sheet containing the known handwriting
       of Detective Gregory S. MacGillivary, dated 9/25/02. Original.

M-5:   Police Department Baltimore, Maryland Information Sheet containing the known handwriting
       of Detective Gregory S. MacGillivary, dated 9/4/02. Original.



                    Report of Katherine M. Koppenhaver and Diana J. Mears
       Case 1:18-cv-03202-DKC Document 48-20 Filed 07/22/20 Page 7 of 12
Avi T. Kamionski
May 15, 2020
Page 6 of 9

EXEMPLARS OF GREGORY S. MACGILLIVARY (continued)

M-6:    Police Department Baltimore, Maryland Information Sheet containing the known handwriting
        of Detective Gregory S. MacGillivary, dated 8/22/02. Original.

M-7:    Police Department Baltimore, Maryland Information Sheet containing the known handwriting
        of Detective Gregory S. MacGillivary, dated 8/10/02. Original.

M-8:    Police Department Baltimore, Maryland Information Sheet containing the known handwriting
        of Detective Gregory S. MacGillivary, dated 7/11/02. Original.

M-9:    Police Department Baltimore, Maryland Information Sheet containing the known handwriting
        of Detective Gregory S. MacGillivary, dated 7/5/02. Original.

M-10: Police Department Baltimore, Maryland Information Sheet containing the known handwriting
      of Detective Gregory S. MacGillivary, not dated. Original.

EXAMINATION CONDUCTED:

The first step in the examination of handwriting is to determine if the questioned writing contains
enough complexity to make it difficult to copy. Complexity is measured by the number of changes
of direction of the writing line and the intersections that occur in the signatures. The exemplars are
then compared to the questioned writing to determine if they are suitable for comparison. Suitability
is based upon the same type of writing, signatures to signatures, handwriting versus handwriting,
and handprinting compared to handprinting although some similar characteristics can be found when
comparing handwriting to handprinting and signatures. Ideally, exemplars should be written within
two years of the questioned handwriting although some writing samples outside the two-year range
can also assist us in making a determination. All of the handwriting characteristics are then
compared between the questioned and known writing to determine if the handwriting is genuine,
disguised or simulated. The handwriting was examined and compared using magnification.

CONCLUSIONS:

Based on our education, training and experience and on the examination of the questioned document
and comparison with the known documents submitted, it is our opinion that the questioned document
is not authentic and is rather a fabricated document. This opinion is based on the following:

1.     Each of the two-page known “Baltimore Police Department” reports have their own unique
       identifying number located on the lower right-hand corner of both pages of the document. The
       questioned document, however, has the same identification number as an existing document.



        Q-1:                                  K-4A:




                      Report of Katherine M. Koppenhaver and Diana J. Mears
       Case 1:18-cv-03202-DKC Document 48-20 Filed 07/22/20 Page 8 of 12
Avi T. Kamionski
May 15, 2020
Page 7 of 9


     K-1A:                       K-2A:                  K-3A:

      Page 2 of K-4A is a blank, not yet filled out, BPD report. As such, Q-1 was created by typing
      onto page 2 of another copy of K-4A labeled as K-4B.

2.    The signature of Sgt. Garnell Green that appears on the Questioned Document was not written
      by Sgt. Garnell Green and therefore is not genuine. We can reach this conclusion because the
      signature of Sgt. Garnell Green on Q-1 is a simulation from the document labeled K-5. There
      is tremor in the Q-1 signature, a lack of pressure patterns, and blunt endings. These features in
      a signature are all indicative of a copying process. These charts below showcase these defects
      in Q-1.


Q-1
12/10/02




K-5
7/7/02



      Additionally, Q-1 was written at a slower speed than K-5, deliberate care was given to the
      formation of some letters such as the “g”, “G”, and “e” as well as dark, round dots in the initials
      of Q-1 not present in K-5.

3.       The questioned signature of Detective Mark E. Veney that appears on the Questioned Document
         is not a signature. It is a hand printed name. It was not written by Detective Mark E. Veney and
         therefore is not genuine. An example of Detective Veney’s known signature is V-5 and an
         example of Detective Veney’s known hand printed name is V-11.




                                                     V-5
                      Q-1                          06/02/02                         V-11
                                                                                   05/11/02




                        Report of Katherine M. Koppenhaver and Diana J. Mears
       Case 1:18-cv-03202-DKC Document 48-20 Filed 07/22/20 Page 9 of 12
Avi T. Kamionski
May 15, 2020
Page 8 of 9

The known handprinted last name of Det. Veney from (V-11) has lowercase letter, “e.” Questioned
signature (Q-1) has capital “E”. The “V” in Q-1 is narrower and the right side of the “V” is taller. The
final stroke of the “N” in Q-1 is diagonal and connects to the letter “Y” and then the letter “E” was
added between the “N” and “Y”. Document Q-1 contains more angles in the letter forms than in V-11.

Furthermore, M-8 contains the known writing of Detective Gregory S. MacGillivary found in the
Baltimore Police Department (BPD) Homicide file. Detective Gregory S. MacGillivary filled out the
complete form and signed his own signature on the bottom left corner. Det. MacGillivary also wrote
“VENEY” on the bottom right corner. It should be noted that “VENEY” on M-8 appears to be the
model that was used to create “VENEY” on Q-1. Although, M-8 was used as the model, the “VENEY”
on Q-1 was not created by the same person who wrote “VENEY” on M-8. The features of each letter
are different and there is evidence of tremor, lack of pressure patterns, and blunt endings, indicative of
a copying process. The speed in Q-1 is slower than in M-8. Also, Q-1 is more angular than M-8.




                            Q-1                                         M-8
4.      The questioned document was created from an existing document from the State’s Attorney’s
        Office (K-4B) as demonstrated in the attached 1½ page table. The second page of K-4B was
        empty with no content filled in. It is that page that was used to create the questioned document.

                                   ***SEE TABLE ATTACHED***

5.      Furthermore, the D.O.B. on the upper right corner of the questioned document is handwritten.
        It was written very carefully to make it appear as if it was typewritten, particularly with the
        number 4. Also, the 1’s has serifs.

6.      On February 21, 2020 Katherine Koppenhaver and Diana J. Mears went to the Baltimore
        Homicide Unit and reviewed the files for 02H0131 consisting of two books. Katherine reviewed
        Part 1 consisting of 560 pages front and back covers included. Diana reviewed Part 2 consisting
        of 296 pages front and back covers included. The questioned document was not found in either
        book.

COMMENTS:

In order to establish that a questioned signature was written by a particular person, an examination with
known genuine signatures must show substantial agreement in sufficient handwriting characteristics to
identify the maker and eliminate the possibility of any other writer. The handwriting characteristics
that are evaluated include line quality, pressure patterns, rhythm, slant, size and proportions, utilization
of space and spatial alignment, initial and terminal strokes, writing speed, legibility, skill level, letter
forms, types of connectors, method of construction, and pattern formations.


                       Report of Katherine M. Koppenhaver and Diana J. Mears
      Case 1:18-cv-03202-DKC Document 48-20 Filed 07/22/20 Page 10 of 12
Avi T. Kamionski
May 15, 2020
Page 9 of 9

Any significant unexplainable differences will be sufficient to eliminate the writers. There are
significant differences between the questioned signature of Sgt. Garnell Green and his exemplars as
described in Item Number 2 under “Conclusions”. There are significant differences between the
questioned hand printed name of Detective Mark E. Veney and his known hand printed name as
described in Item Number 3 under “Conclusions” Likewise, there are differences between the
questioned hand printed name of Detective Mark E. Veney and Detective Gregory S. MacGillivary’s
version of the hand printed name as described in Item Number 3 under “Conclusions”

Please notify us as soon as you have obtained a court date so we can place that date on our court
schedule. Our staff has prepared exhibits to graphically demonstrate how we came to our opinion in
this case. These exhibits, in the form of an exhibit book, will be used to support our opinion in court or
deposition.

Attached is a copy of our current statement of qualifications that sets forth our background and
experience that qualifies us to undertake the examination requested and render the opinions given in
this report.

If you have any questions, please do not hesitate to contact us and we shall be prepared to go into greater
detail.


Sincerely,




Katherine Mainolfi Koppenhaver                          Diana J. Mears
Certified Questioned Document Examiner                  Certified Questioned Document Examiner


KMK\clv
Enclosure




                       Report of Katherine M. Koppenhaver and Diana J. Mears
             Case 1:18-cv-03202-DKC Document 48-20 Filed 07/22/20 Page 11 of 12
                                  TWO SETS FROM HOMICIDE FILE
      K-4A Dated 07/05/02 (changed from (07/03/02)                           K-5A Dated 07/03/02
      Has Hole Punches (Purple Arrows - 3 on right)     Has Hole Punches (Orange Arrows - 3 on right and 2 on left)
            Has Trash Marks (Blue Arrows)               Note: Left top hole close to 9, holes 2 & 3 clip horizontal lines
                                                                               No Trash Marks




       CENTRAL RECORDS OFFICE                                 STATE’S ATTORNEY’S OFFICE
      K-4C Dated 07/05/02 (changed from (07/03/02)       K-4B Dated 07/03/02 or 07/05/02 3 pages not 2 separate sets
                   No Hole Punches                              Has Hole Punches (Green Arrows – 3 on left)
                    No Trash Marks                       Note: Holes do not penetrate the margin as far as K-5A above
                                                                       Has Trash Marks (Red Arrows)




CASE #3502                                       PREPARER: DJM
              Case 1:18-cv-03202-DKC Document 48-20 Filed 07/22/20 Page 12 of 12
    State’s Attorney’s Office Copy Compared to Questioned Document
      STATE’S ATTORNEY’S OFFICE                                        QUESTIONED DOCUMENT
 K-4B Dated 07/03/02 or 07/05/02 3 pages not 2 separate sets                      Q-1 Dated 12/10/02
        Has Hole Punches (Green Arrows – 3 on left)                   Has Hole Punches (Green Arrows – 3 on left)
 Note: Holes do not penetrate the margin as far as K-5A above   Note: Holes in same position as K-4B and not K-4A above
               Has Trash Marks (Red Arrows)                                  Has Trash Marks (Red Arrows)




CASE #3502                                          PREPARER: DJM
